Case 8:19-cv-01998-JVS-JDE Document 37 Filed 10/21/19 Page1lof20 Page ID #:3015

Oo fe ns

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

SARAH PREIS (D.C. Bar No. 997387)
(Pro Hac Vice Application pending)
sarah.preis@cfpb.gov

JESSE STEWART (N.Y. Bar No. 5145495)
(Pro Hac Vice Application pending)
jesse.stewart@cfpb.gov

1700 G Street, NW

Washington, DC 20552

Tel.: (202) 435-9318

Fax: (202) 435-5471

LEANNE E. HARTMANN (CA Bar No. 264787) — Local Cqu

leanne.hartmann@cfpb.gov
301 Howard Street, Suite 1200
San Francisco, CA 94105
Tel.: (415) 844-9787

Fax: (415) 844-9788

Attorneys for Plaintiff
Bureau of Consumer Financial Protection

ORIGINAL

“Ka
v3

379
,

sf
cpt

Gav

COMES

FAME TS

Leno:

7 Zi
mt Lat

WIRY

ig

Mi

92 O1WY 12 100 618

“awd

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
SOUTHERN DIVISION

Bureau of Consumer Financial
Protection, et al.

Plaintiffs,

Vv.

Consumer Advocacy Center Inc., d/b/a
Premier Student Loan Center,

Defendants.

 

 

 

 

CASE NO.8:19-cv-01998 JVS (JDEx)

PLAINTIFF’S EXHIBITS IN
SUPPORT OF PLAINTIFF’S
EX PARTE APPLICATION
FOR TEMPORARY
RESTRAINING ORDER WITH
ASSET FREEZE AND OTHER
EQUITABLE RELIEF AND
ORDER TO SHOW CAUSE
WHY PRELIMINARY
INJUNCTION SHOULD NOT
ISSUE

VOL. VII OF VII (EXS. 58-66)

FILED UNDER TEMPORARY
EAL]

 
Case 8:19-cv-01998-JVS-JDE Document 37 Filed 10/21/19 Page 2of20 Page ID #:3016

Exhibit
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

fase 8:19-cv-01998-JVS-JDE Document 37 Filed 10/21/19 Page 3of20 Page ID #:3]

 

Declaration of Jennifer Liming
Pursuant to 28 U.S.C. § 1746

I, Jennifer Liming, hereby declare and state as follows:

1. I am over the age of eighteen and reside in Georgetown, Ohio.

2. I have personal knowledge of the following facts, which I could and would testify
to if I were called to testify as a witness.

3. In November 2017, I saw an advertisement on Facebook for Premier Student
Loan Center (“Premier”) and clicked on a link and provided my name and phone number so that
I could learn more information from them to help reduce my student loan debt.

4, Shortly after I provided my contact information in response to the advertisement,
Premier called me and I spoke to a representative who identified himself as Mark Szymanski.
Mark explained that there was a student loan reduction program as a result of legislation that was
passed under a previous president. Mark stated that if I qualified based on income, my debt
would be forgiven and/or my payments would be lowered.

5: Mark told me that I needed to send him proof of income and provide my
password and login to my student loan account. Then, Premier would process my documents and
send them to the Department of Education for approval. I do not recall Premier asking, but at the
time my family size was three (myself and two children).

6. During my call with Mark, I asked for a day or two to think about whether I
wanted to pay Premier. Mark got very upset, told me that he did not have time for this, and
insisted the program was a good one and not a scam.

1 I needed some time to think about it and ended the call with Mark.

8. Although I had not signed a contract yet, I did provide Mark my password to my
student loan account.

9. I decided to sign up for Premier’s service because it seemed legitimate based on
what Mark told me about student loan laws and the student loan process. On December 29, 2017
I signed the Premier agreement electronically. A true and correct copy of the agreement I signed

with Premier on December 29, 2017 is attached hereto as Attachment A.

1
Liming Decl. Pl. Ex. 53

 

 

p. 1645

17
10

11

12

13

14

i5

16

Ll?

18

19

20

21

22

23

24

25

26

27

28

 

Ase 8:19-cv-01998-JVS-JDE Document 37 Filed 10/21/19 Page 4of20 Page ID #:3d

10. Shortly after signing up with Premier, I received a letter from my student loan
servicer, FedLoans, saying that I owed more money and that my loans were in default. I later
learned, with help from a credit repair company, that my loans should have been listed as in
deferment since I was still in school.

11. At the time I was not aware of the error and called Mark at Premier. Mark said
not to worry about it. He said it was customary to get a letter saying that your loans are in
default. He stated that this was a ten year program and that I would have to make a few more
payments upfront and then a low monthly payment for ten years and after ten years the balance
would be forgiven.

12. Mark sent me the forms to electronically set up the bank drafts to Premier. Mark
asked me to pay $1,195 in installments of $239 from January 2018 through May 2018. Mark
stated that I have to pay these amounts in order to help lower my payment. Mark stated that the
$1,195 is an enrollment fee that would go towards paying down my loan. Mark also stated that
once the enrollment fee is paid, then I would pay the low monthly payments of $40. Mark stated
that my $40 monthly fee would go towards paying off my loans and would start on June 15,
2018 and would continue for ten years.

13, When I later read the Premier agreement I realized that it stated that I have to
make payments for twenty years, not ten.

14. At the time I enrolled with Premier, I was trying to buy a house. Because my
loans were erroneously appearing as delinquent on my credit report, the mortgage company
called and asked for proof that I was paying my student loans.

15. I tried to contact Mark at Premier and was connected to someone else named
Casey Kulek. I explained to Casey that I need a copy of my loan payments to show that I am
making payments and he said “no problem I will send you your agreement.” I told him this was
very important because it affected my ability to get a mortgage.

16. I provided the home loan officer with the Premier agreement. The home loan
officer called me back and said that after talking with people in his office about Premier, he

believes this is a fraudulent company. He said that if my credit report shows no payments, and

2
Liming Decl. Pl. Ex. 58

 

 

p. 1646

18
10

11

12

aks

14

15

16

17

18

a9

20

21

22

23

24

25

26

27

28

 

fase 8:19-cv-01998-JVS-JDE Document 37 Filed 10/21/19 Page 5of20 Page ID #:3(

that if I’m in deferment, then I should not be making payments. The mortgage company’s home
loan officer recommended that I contact my student loan servicing company directly.

17. I called FedLoans. I spoke to a representative who was familiar with Premier and
stated that this is an ongoing problem and that Premier is fraudulent. She said to call them and
cancel my agreement and to get my money back. She said that none of the money I have paid to
Premier is going towards the payment of my student loans and never has.

18. I called Casey at Premier and told him that I am going to cancel because Premier
is not making payments to my student loans. Casey stated that he would research what is going
on with my file and call me back. I told him no, that we will deal with this now. I told Casey that
FedLoans said that I could do the loan consolidation myself for free and that none of my
payments to Premier are going toward my loans. Casey stated that my payments are not going
toward my loans but are helping to lower my payment. I told Casey that his story has changed
from when we first talked and then he hung up on me.

19, On or about January 31, 2019, I filed a complaint with the Better Business Bureau
(“BBB”). Shortly after I filed the complaint, someone from Premier called me once and left me
a voicemail. I returned that call and left a voicemail. No one from Premier returned my call.
Premier then told the BBB that they tried to reach me multiple times and tried to close my
complaint as resolved. I told the BBB representative that Premier had not tried to contact me
multiple times and never returned my voicemail.

20. ‘In February 2019, Tom Nelson from Premier called me said he was the person
who handles their complaints. I told Tom that there was an ongoing BBB investigation of
Premier. He cut me off and said let me refund all of your money and let’s leave it at that. SL
Account Management sent me a refund check for $1,355. A true and correct copy of the letter
sent to me by SL Account Management with the refund check enclosed on February 8, 2019 is
attached hereto as Attachment B.

21. If I had known that my payments to Premier were not going to pay down my loan

balance, I would not have signed up for Premier’s services.

3
Liming Decl. Pl. Ex. 58

 

 

p. 1647

19
ASe 8:19-cv-01998-JVS-JDE Document 37 Filed 10/21/19 Page 6of20 Page ID #:3920

22. I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct.

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

23.

Executed on CG LI , 2019.

 

cm r
Coheter Liming

At Georgetown, OH

4
Liming Decl.

~—

Pl. Ex. 5§
p. 1648

 
Case 8:19-cv-01998-JVS-JDE Document 37 Filed 10/21/19 Page 7 of 20 Page ID #:3021

Attachment A

Pl. Ex. 58
Liming Decl. - Attachment A p. 1649
Case 8:19-cv-01998-JVS-JDE Document 37 Filed 10/21/19 Page 8of 20 Page ID #:3022

Document Preparation and Service Agreement (“Agreement”)

This Agreement is entered into on the date shown below between PREMIER STUDENT LOAN CENTER (Hereinafter referred to as “Company”) and the Client shown below
(Hereinafter referred to as “Client™)

Company provides document preparation services to assist consumers who are applying for federal student loan programs using Department of Education (“DOE”) forms. Company
is a private company, not affiliated with any government agency, and for a fee Company will assist in assembly and completion of student loan consolidation or other application
documents for student loan debt assistance programs offered by the DOE, for delivery to Client for Clients review and submission to DOE. Company is not a lender, a debt
consolidation company, or a law firm and does not provide legal advice.

Company and Client do hereby understand, covenant and agree to the following:

1 Provide Complete and Truthful Information, Company will provide Client with an overview session limited to their federal student loan debts and the available documents, and
Client expressly represents and warrants that Client will provide Company with information that is complete, accurate and truthful.

2 Performance of Services. Upon receipt of all information from Client, Company shall promptly analyze Client's situation, review the information provided by the Client, and
complete the application forms required for the DOE program(s) that have been selected by the Client. Company shail prepare for filing an application to initiate a federa] student loan
consolidation through the DOE on behalf of Client, or alternatively and at the Client's option, identify and apply for other DOE-sponsored programs suitable for Client. All completed
applications shall be delivered by Company to Client for Client's approval, signature and direct submission to DOE.

By initialing here, Client requests Company to complete & submit executed application to DOE.

Initials JfL

3 Fees that Client Pays. The payment for Company's services relating to the student loan assistance applications, their preparation, delivery to Client and ongoing support are
described in the attached Fee Schedule (Exhibit A). Client should review the attached Fee Schedule carefully, which sets forth one or more fees that the Client will be charged
depending on the services that are performed. All fees are earned, due and payable as described in the attached Fee Schedule. Payments may be collected on a periodic payment
option as indicated in the attached Draft Schedule (Exhibit B). The funds shall be debited from Client's bank account or charged on Client's credit card. Client shall be responsible for
any third party support or service fees, such as bank processing or third party account fees. At Client’s option, an independent dedicated account provider may be used to
debit/charge fees, holding them securely under Client's ownership until fees become due. Client may select such optional provider and is responsible for all costs associated with
such.

4 Limited Money Back Guarantee. Company guarantees that its documents will be sufficiently accurate and comprehensive so that Client will receive a federal student loan
consolidation or acceptance into another DOE-offered program for student loan debt, or a repayment planusing current lenders, through the DOE subject to the following conditions:
(1!) student loans that Client presents to Company are original debts, and have not been previously consolidated or had their terms or amounts previously adjusted, and have not
been previously serviced or worked on by any other student loan assistance or adjustment company; (2) Client fully cooperates, provides accurate and timely information requested
by Company and DOE; and/or (3) Client does not possess a characteristic that pursuant to DOE rules or applicable law that would disqualify Client from receiving a consolidation.
Client shall not be entitled to the benefits of this section in the event that Client receives document preparation services from Company and prior to approval by DOE, Client
terminates this Agreement or continues with DOE without the assistance of Company. If Company documents are rejected by DOE and Client is not approved through the DOE after
reasonable efforts by the parties, then Company will reimburse the Fee paid to Company (limited to funds received by Company from Client). All refund requests must be made, in
writing, to Company within 30 days of any denial by the DOE. This guarantee expires six month after the date this Agreement is signed by the Client.

§ Process. Once Client provides Company with all requested information and paperwork, Company will begin preparing applications. Once Client submits application package to
DOE, it may take DOE or its servicers up to ninety (90) days or longer to respond. Client understands that Company may use a third party support servicer to assist in processing
duties pursuant to this Agreement and Company may share Client's information to accomplish its services.

6 Indemnification. Client hereby agrees to defend and indemnify Company and any supporting servicer from and against any claims and liability of any nature whatsoever arising out
of or in connection with Client's failure to timely provide requested information to Company, Client's lack of authority or ability to complete terms of this Agreement, and all other
claims arising out of this Agreement or relating to Client’s loans and

Initials SLL

other financial obligations. This Agreement constitutes the entire agreement between the parties. Company makes no warranty, express or implied, as to the fitness of any
recommendation it may make to Client arising out of this Agreement. Except for cause, Client unconditionally waives any right of action against Company and support servicer, its
officers, directors, employees, agents, brokers and assignees, at law, equity or any other cause of action for any reason, directly, indirectly or proximately believed to arise out of this
Agreement, for any damages of any nature whatsoever that Client may incur by reason of Client following any recommendation of Company or Client's failure to follow any
recommendation of Company, whether any singular, concurrent or series of recommendations are acted upon or not acted upon in whole or in part by Client. This section shall
survive any termination of this Agreement.

7 Entire Agreement, By virtue of Client’s signature below, Client acknowledges that he/she has read, understands and agrees to every term, covenant and condition of this
Agreement without change or modification and that he/she has received a true and complete copy hereof, effective on the date below, This agreement is the only agreement between
the parties and there is no other collateral agreement (oral or written) between the parties in any manner relating to the subject matter of this agreement. If any portion of this
agreement is held to be invalid or unenforceable, the remaining provisions will remain in effect. The parties mutually understand and agree that a facsimile copy signature or an
electronic signature on this agreement shall be deemed an original for all lawfully enforceable purposes.

8 Cancellation Policy. The Company’s cancellation policy is designed to exceed state law requirements (for the Client’s protection) and be easy to understand: If you are unhappy or
dissatisfied at any time prior to receiving the documents or services described herein, a consolidation or other result from the DOE that Company has assisted you with, then simply
send a letter, email or facsimile to the Company requesting a refund and cancelling your program. Once Company completes its document preparation services and sends documents
to Client, Client shall not be entitled to a refund unless subject to above guarantee or if Client requests such cancellation within their state statutory cancellation right. If at any time
you have questions, please do not hesitate to call or write to us directly.

9 Limitations on Damages. Liability under this Agreement and/or relating directly or indirectly to Client's participation in any government loan or relief program, under any theory of

liability regarding any claim by the Client is limited to the amount of fees paid by Client and received by Company. The parties agree to be contractually bound to such limitation on
any damages, and agree not to demand or attempt to recover any amount in excess of such. This section shall survive any termination.

Page 1 of 12 Pl. Ex. 58
Liming Decl. - Attachment A p. 1650
Case 8:19-cv-01998-JVS-JDE Document 37 Filed 10/21/19 Page 9of20 Page ID #:3023

 

T Resolye Al) Disowtes And Class Action W alver Please Read This Section t ly an 9 This A my

Unless You Understand and Agree With This Section: This Agreement is governed by a Binding Mandatory Arbitration Requirement, You are encouraged to consult with
independent legal counsel so that you understand your rights relating to this requirement. This Section limits your legal rights and ability to go to court. Please consult with legal
counsel to be sure you understand this Section prior to signing.

i

ercemcn

             

In the event of any controversy, claim or dispute between the parties (the Company, the Client, and any support entities or persons contemplated herein) arising out of or
relating to this agreement or the breach, termination, enforcement, interpretation, unconsionability or validity thereof, including any determination of the scope or applicability
of this agreement to arbitrate, shall be determined and resolved exclusively by arbitration in the county which the consumer resides, or the closest metropolitan county, in
accordance with the Laws of the State of California for agreements to be made in and to be performed In California. The parties agree that the arbitration shall be administered
by the American Arbitration Association ("AAA") pursuant to its rulesand procedures and an arbitrator shall be selected by the AAA. The arbitrator shall be neutral and
independent and shall comply with the AAA code of ethics. The award rendered by the arbitrator shall be final and shall not be subject to vacation or modification. Judgment on
the award made by the arbitrator may be entered in any court having jurisdiction over the parties, If either party falls to comply with the arbitrator's award, the injured party
may petition the circuit court for enforcement. The parties agree that elther party may bring claims against the other only in his/her or its individual capacity and not asa
plaintiff or class member in any purported class or representative proceeding. Further, the parties agree that the arbitrator may not consolidate proceedings of more than one
person's claims, and may not otherwise preside over any form of representative or class proceeding. The parties shall share the cost (not attorney's fees) of arbitration equally.
In the event a party fails to proceed with arbitration, unsuccessfully challenges the arbitrator's award, or fallsto comply with the arbitrator's award, the other party is entitled to
costs of suit, including a reasonable attorney's fee for having to compel arbitration or defend or enforce the award. Binding Arbitration means that both parties give up the right
to a trial by a jury, It also means that both parties give up the right to appeal from the arbitrator's ruling except for a narrow range of Issues that can or may be appealed. It also
means that discovery may be severely limited by the arbitrator. This section and the arbitration requirement shall survive any termination.

vitae WSL

11 Informatten Authorization. Clicmt hereby authorizes Company to verify past and present employment carnings records, bank accounts, stock holdings, and any other assct
balances that are needed to process my application request(s). Clicnt further authorizes Company to order a consumer credit report and verify other credit information, including past
and present mortgage and landlord references. Importantly, Company docs not provide any form of credit repair, credit score enhancement, unsecured or secured debt relicf, or legal

or tax advice, so any information
Initials JL

 

 

 

obtained by Company can't be used for those purposes.

12 Electronic and Voice Communication Consent. Clicnt consents to dobusiness clectronically with Company. Clicnt understands that electronic transactions, not limited to cmaiis,
are inherently unsecure and that both Clicnt and Company will take all reasonable steps to maintain the Privacy of the information shared between the partics. Clicnt consents to
reccive information and documents relating to this Agreement and Company services via electronic mail, text message, facsimile, voicemail, and any other common clectronic means.
Client understands that all costs associated with the receipt, review and usc of such clectronic communications shall be those of Clicnt, such as maintaining acccss to the Internct or
paying for text messages. Clicnt consents to reccive updates and documents relating to this Agreement and the serviccs and programs offered by Company via prerecorded voice
messages, text/SMS messages, and/or through the use of an automated dialing system. Clicnt may contact Company at any time to opt- out of receiving updates, new programs or
offers through prerecorded or autodialed messages.

BY SIGNING BELOW (ELECTRONICALLY OR PHYSICALLY), I HEREBY ACKNOWLEDGE THAT I HAVE NOT BEEN ADVISED BY COMPANY, ANY OF ITS AGENTS,
AND/OR AFFILIATES TO FOREGO A STUDENT LOAN PAYMENT IN EXCHANGE FOR THE GOOD FAITH PAYMENT AND FEDERAL STUDENT LOAN CONSOLIDATION
PROGRAM. DURING THIS PROCESS, CLIENT IS RESPONSIBLE FOR MAKING HIS OR HER PAYMENTS, AND FAILURE TO DO SO COULD DISQUALIFY THE CLIENT
FROM OBTAINING THE SERVICE THAT WAS AGREED UPON | FURTHER ACKNOWLEDGE THAT NO GUARANTEES CONCERNING THE SUCCESS OF THE LOAN
CONSOLIDATION HAVE BEEN PROVIDED TO CLIENT BY COMPANY, AND/OR ANY OF ITS AGENTS, AND/OR AFFILIATES AND A POSITIVE OUTCOME [S NOT
GUARANTEED I UNDERSTAND AND CONSENT TO THE ARBITRATION CLAUSE AND LIMITATION OF LIABILITY CONTAINED HEREIN, AND HAVE HAD THE
OPPORTUNITY TO REVIEW THIS AGREEMENT IN [TS TOTALITY AND ASK ANY QUESTIONS OF COMPANY

Executed On this (Date):_12/29/2017

ApplicantName: Jen ifer Liming Applicant DOB: =

 

= Pl. Ex. 58

Liming Decl. - Attachment A p. 1651
Case 8:19-cv-01998-JVS-JDE Document 37 Filed 10/21/19 Page 10 of 20 Page ID #:3024

Exhibit “A” to Service Agreement

Fee and Service Schedule

The purpose of this fee and service schedule is to ensure that Client is aware and consents to the fees that Company will charge for its services in assisting Client in preparing
documents for one or more of the below programs. While such programs may be available for free directly by various government agencies, our services are fee-based and focused on
application and document preperation. 1 f other programs are identified by Client or Company tobe suitable for Client, then additional fees may apply and will be presented to Clientin
writing for approval. Fees are charged consistent with terms of Client Agreement. Fees herein are only Company fees and do not include any third party fees such as bank or
dedicated account processing fees.

Client requests Company to perform, in good faith, the following services (the “Services”): (a) conduct a financial review of the Client's current situation; b) analyze and review
potential Student Loan Consolidation options that may be available to Client from the DOE; (c) discuss potential options with the Client; and (d) prepare and deliver to Client selected
applications.

Company's services (“Services”) will be limited to the following:

1. Assisting Client in locating options and document preparation limited to government consolidation, education and/or refinance or similar programs designed for Client's specific
debt(s);

2. Locating, obtaining and preparing the application(s) and supporting documents to apply for the programs andservices described above;

3. Additional consultation as needed with Client to gather and obtain information and documents from client needed to prepare the above documents, and answer Client questions;
and

4 Follow-up on application, provide updates to Client, as reasonable, relating to documents that the Company will complete and provide for Client approval, signature and
submission.

5. For certain loans, it may be determined that Clientis in default of their obligations (“Default Accounts”) Company will assist with Default Accounts limited to reviewing the Cliem's
present status and existing loan obligations, and upon review consult with Client to locate a specific payment plan known as a “rehabilitation plan." Generally, if the Client is likely to
qualify for such based on Client's financials and abitity to pay, the Company will present such (with Client's approval) to the government creditors. Company will assist Client in
qualifying for a rehabilitation program, and upon such acceptance Client will receive a term repayment program. Upon meeting lender-imposed repayment terms (usually for 6-12
months), Client may qualify to submit a consolidation application consistent with the above. Company shall then assist per above.

6. Some Clients may require other sssistance with their loans that shall be deemed by the Company and Client to be in the Client's best interest. Those services shall be charged on a
fee for service basis consistent with a written pricing schedule to be provided to the Client for Client's signature prior to any work commencing. Those services shall be limited to
providing support with the DOE relating to other student loan assistance programs that may be available for the Client. Other than the amounts charged for these supplemental or
akemative services, all of the terms of this Agreement shall continue to apply.

Fees for the Above Services and Length of Agreemem: In connection with this Agreement the above services shall be provided to the Client at a rate of $1,195.00 for document
preparation and delivery to Client for aconsolidation consistent with the above; and $1,195.00 for services limited to default accounts and rehabilitation programs as described above.
Fees shall be due in full and payable to Company once services have been completed, or in the event of a rehabilitation program fees are due in full once Client makes first payment to
servicer(s). This Agreement shall automatically expire upon 120 days after the date the Agreement begins (except for surviving clauses and fees that continue to be due to company),
unlessClient expressly requests that Company continue. For example, following a rehabilitation program, Client may want the Company to continue program consolidation application
services, Once earned through the above provision of services, all fees are non-refundable. All fees shall be debited from Client's bank account or charged on Client's credit card
pursuant to the attached authorization. Client shall be responsible for any third party support or service fees, such as bank processing or third party account fees. At Client's option,
an independent dedicated account providermay be used to debit/ charge fees, holding them securely underClient's ownership unti! fees become due. Client may select such optional
provider and is responsible for all costs associated with such. A sample dedicated account provider is attached to this Agreement for Client's review. Client consents to Company
receiving payment for all fees that are due under this Agreement from Client's dedicated account.

Client Signature: Souaile Lanaw ining Date: 1229/2017

PRR SE Ae Pl. Ex. 58

Liming Decl. - Attachment A p. 1652
eo ces Aw & WH

10

Case 8:19-cv-01998-JVS-JDE Document 37 Filed 10/21/19 Page11of20 Page ID #:3025

Jan 12, 2018
Feb 09, 2018
Mar 09, 2018
Apr 07, 2018
May 05, 2018
Jun 15, 2018
Jul 15, 2018
Aug 15, 2018
Sep 15, 2018
Oct 15, 2018
Nov 15, 2018
Dec 15, 2018
Jan 15, 2019
Feb 15, 2019
Mar 15, 2019
Apr 15, 2019
May 15, 2019
Jun 15, 2019
Jul 15,2019
Aug 15, 2019
Sep 15, 2019
Oct 15, 2019
Nov 15, 2019
Dec 15, 2019
Jan 15, 2020
Feb 15, 2020
Mar 15, 2020
Apr 15, 2020
May 15, 2020
Jun 15, 2020
Jul 15, 2020
Aug 15, 2020
Sep 15, 2020
Oct 15, 2020
Nov 15, 2020
Dec 15, 2020
Jan 15, 2021
Feb 15, 2021
Mar 15, 2021
Apr 15, 2021
May 15, 2021
Jun 15,2021
Jul 15,2021
Aug 15, 2021
Sep 15, 2021
Oct 15, 2021
Nov 15, 2021
Dec 15, 2021
Jan 15, 2022
Feb 15, 2022
Mar 15, 2022
Apr 15, 2022
May 15, 2022
Jun 15, 2022
Jul 15, 2022
Aug 15, 2022
Sep 15, 2022
Oct 15, 2022

Page 4 of 12

Date

$239 00
$239 00
$239 00
$239 00
$239 00
$0.00
$0.00
$000
$000
$000
$0.00
$0.00
$000
$0.00
$0.00
$0.00
$000
$000
$000
$000
$0 00
$000
$000
$000
$000
$000
$000
$000
$000
$000
$000
$000
$000
$0 00
$0.00
$0.00
$0 00
$0 00
$000
$0.00
$0 00
$0.00
$0 00
$0.00
$0 00
$000
$000
$000
$0.00
$000
$0 00
$0.00
$000
$0 00
$000
$0.00
$000
$000

Exhibit “B” to Service Agreement
Draft Schedule

Enrollment Fee Recurring
$000
$400
$0.00
$0.00
$000
$40 00
$40 00
$40.00
$40 00
$4000
$40.00
$40 00
$40 00
4000
$40 00
$40 00
$40 00
$4000
$40.00
$4000
$40 00
$4000
$40.00
$40 00
$40 00
$4000
$40 00
$40.00
$40 00
$40 00
$40 00
$40 00
$40 00
$40 00
$4000
$40 00
$40.00
$40.00
$40.00
$4000
$400
$40 00
$4000
$40 00
$40 00
$4000
$40 00
$4000
$40 00
$40 00
$40 00
$40.00
$40 00
$40 06
$4000
$40 00
$40.00
$40.00

Liming Decl. - Attachment A

$239 00
$239 00
$239 00
$239 00
$239 00
$4000
$40 00
$40 00
$40 00
$40 00
$40 00
$40 00
$40 00
$4000
$40 00
$40 00
$40 00
$40 00
540 00
$40 00
$40 00
$40 00
$40 00
$40 00
$40 00
$4000
$40 00
$40 00
$40 00
4000
$40 00
$40 00
$4000
$40 00
$40 00
$4000
$40.00
$4000
$40 00
$4000
$40 00
$40 00
$40 00
$4000
$4000
$40 00
$4000
$40 00
$40 00
$40 00
$40 00
$40 00
$40 00
$40 00
$4000
$4000
$4000
$4000

Total Payment

Pl. Ex. 58
p. 1653
Case 8:19-cv-01998-JVS-JDE Document 37 Filed 10/21/19 Page 12 o0f20 Page ID #:3026

Nov 15, 2022
Dec 15, 2022
Jan 15, 2023

Feb 15, 2023
Mar 15, 2023
Apr 15, 2023
May 15, 2023
Jun 15, 2023

Jul 15, 2023

Aug 15, 2023
Sep 15, 2023
Oct 15, 2023
Nov 15, 2023
Dec 15, 2023
Jan 15, 2024

Feb 15, 2024
Mar15, 2024
Apr 15,2024
May 15, 2024
Jun 15, 2024

Jul 15, 2024

Aug 15, 2024
Sep 15, 2024
Oct 15, 2024
Nov 15, 2024
Dec 15, 2024
Jan 15, 2025

Feb 15, 2025
Mar 15, 2025
Apr 15,2025
May 15, 2025
Jun 15, 2025

Jul 15, 2025

Aug 15, 2025
Sep 15,2025
Oct 15, 2025
Nov 15, 2025
Dec 15, 2025
Jan 15,2026
Feb 15, 2026
Mar 15, 2026
Apr 15, 2026
May 15, 2026
Jun 15, 2026
Jul 15, 2026

Aug 15, 2026
Sep 15, 2026
Oct 15,2026
Nov15, 2026
Dec 15, 2026
Jan 15,2027

Feb 15, 2027
Mar 15, 2027
Apr 15, 2027
May 15, 2027
Jun 15, 2027
Jul 15, 2027

Aug 15, 2027
Sep 15,2027
Oct 15, 2027
Nov 15, 2027
Dec 15, 2027
Jan 15, 2028
Feb 15, 2028

Page 5 of 12

$000
$0.00
$0 00
$000
$000
$000
$000
$0 00
$0 00
$000
$0 00
$0.00
$0 00
$0 00
$0 00
$0.00
$0 00
$0 00
$0 00
$0 00
$0 00
$0.00
$0 00
$0.00
$000
$0.00
$0.00
$0.00
$0.00
$0.00
$0.00
$0.00
$0.00
$000
$0.00
$0.00
$000
$0 00
$0.00
$0 00
$0 00
$0 00
$0 00
$000
$0 00
$0 00
$000
$0 00
$0 00
$0 00
$0 00
$000
$0 00
$0 00
$0 00
$0 00
$000
$000
$0 00
$0 00
$0 00
$0 00
$000
$000

$4000
$40 00
$40 00
$40 00
$40 00
$40 00
$40 00
$40 00
$40 00
$40 00
$40 00
$40 00
$40 00
$40 00
$40 00
$40 00
$40 00
$40 00
$40 00
$40 00
$40 00
$40 00
$40 00
$40 00
$40 00
$4000
$40 00
$4000
$40 00
$40 00
$40 00
$40 00
$40 00
$40 00
$40 00
$40 00
$4000
$40 00
$40 00
$40 00
$40 00
$40 00
$40 00
$40 00
$40.00
$4000
$40.00
$40 00
$40 00
$4000
$4000
$4000
$40 00
$4000
$4000
$40 00
$40 00
$4000
$40 00
$4000
$40 00
$4000
$40 00
$4000

Liming Decl. - Attachment A

$4000
$40 00
$40 00
$40 00
$40 00
$40 00
$40 00
$40 00
$40.00
$4000
$40 00
$40 00
$40 00
$4000
$4000
$4000
$40 00
$40.00
$40 00
$40.00
$40 00
$40.00
$40 00
$40 00
$4000
$40 00
$4000
$40.00
$40 00
$40 00
$40 00
$4000
$40.00
$40 00
$40 00
$4000
$40 00
$4000
$40 00
$40.00
$4000
$4000
$40 00
$4000
$40 00
$4000
$4000
$4000
$4000
$4000
$4000
$4000
$40.00
$4000
$4000
$4000
$4000
$4000
$4000
$4000
$40.00
$4000
$4000
$4000

Pl. Ex. 58
p. 1654
Case 8:19-cv-01998-JVS-JDE Document 37 Filed 10/21/19 Page 13 o0f20 Page ID #:3027

123 Mar 15, 2028 $0.00 $40 00 $40 00
124 Apr 15, 2028 $000 $40 00 $40 00
125 May 15, 2028 $0 00 $40 00 $40 00
126 Jun 15,2028 $000 $40 00 $4000
127 Jul 15, 2028 $0.00 $40 00 $40 00
128 Aug 15, 2028 $000 $4000 $40.00
129 Sep 15, 2028 $000 $40 00 $40 00
130 Oct 15,2028 $000 34000 $4000
13} Nov 15, 2028 $000 $40 00 $40 00
132 Dec 15, 2028 $000 $40 00 $4000
133 Jan 15, 2029 $000 $40 00 $40.00
134 Feb 15, 2029 $000 $40 00 $4000
135 Mar 15, 2029 $000 $40 00 $40.00
136 Apr 15, 2029 $000 $40 00 $4000
137 May 15, 2029 $000 $40 00 $40 00
138 Jun 15,2029 $000 $40 00 $4000
139 Jul 15, 2029 $0 00 $4000 $4000
140 Aug 15, 2029 $000 $4000 $40.00
14] Sep 15,2029 $000 $4000 $4000
142 Oct 15, 2029 $000 $40 00 $4000
143 Nov 15, 2029 $000 $40 00 $40 00
144 Dec 15, 2029 $000 $40 00 $40 00
145 Jan 15, 2030 $0.00 $40 00 $40 00
146 Feb 15, 2030 $000 $40 00 $40 00
147 Mar 15, 2030 $000 $40 00 $40 00
148 Apr 15, 2030 $000 $4000 $40.00
149 May 15, 2030 $000 $40 00 $40.00
150 Jun 15, 2030 $000 $40 00 $40 00
151 Jul 15, 2030 $0.00 $40 00 $40.00
152 Aug 15, 2030 $000 $40 00 $4000
153 Sep 15, 2030 $000 $4000 $40 00
154 Oct 15, 2030 $0 00 $40 00 $4000
155 Nov 15, 2030 $000 $40 00 $4000
(56 Dec 15, 2030 $0.00 $40 00 $4000
157 Jan 15, 203] $0 00 $4000 $40.00
158 Feb 15,2031 $0.00 $40 00 $4000
159 Mar 15, 203) $0 00 $40 00 $40 00
160 Apr 15, 2031 $0 00 $40 00 $40 00
161 May 15, 2031 $000 $4000 $40.00
162 Jun 15, 2031 $0 00 $4000 $40 00
163 Jul 15, 2031 $0 00 $4000 $40 00
164 Aug 15, 2031 $0.00 $40 00 $40 00
165 Sep 15,2031 $0 00 $4000 $40 00
166 Oct 15, 2031 $0 00 $4000 $4000
167 Nov 15, 2031 $0 00 $4000 $40 00
168 Dec 15, 2031 $0 00 $4000 $4000
169 Jan 15, 2032 $0 00 $40 00 $40 00
170 Feb 15, 2032 $0 00 $40 00 $40 00
17] Mar 15, 2032 $0 00 $40 00 $40 00
172 Apr 15, 2032 $0 00 $40 00 $40 00
173 May 15, 2032 $000 $4000 $40 00
174 Jun 15, 2032 $0 00 $4000 $40 00
175 Jul 15, 2032 $000 $4000 $40 00
176 Aug 15, 2032 $000 $40 00 $40 00
177 Sep 15, 2032 $0 00 $4000 $40 00
178 Oct 15, 2032 $000 $4000 $4000
179 Nov 15, 2032 $000 $40 00 $40 00
180 Dec 15, 2032 $000 $4000 $40 00
181 Jan 15,2033 $000 $40 00 $40 00
182 Feb 15,2033 $000 $40 00 $40 00
183 Mar 15, 2033 $000 $40 00 $40 00
184 Apr 15, 2033 $000 $40 00 $4000
185 May 15, 2033 $0 00 $40 00 $4000
186 Jun 15, 2033 $000 $4000 $40 00
Page 6 of 12 PL Ex. 58

Liming Decl. - Attachment A p. 1655
Case 8:19-cv-01998-JVS-JDE Document 37 Filed 10/21/19 Page 14o0f20 Page ID #:3028

187 Jul 15, 2033 $0 00 $40 00 $40 00
188 Aug 15, 2033 $0 00 $40 00 $40.00
189 Sep 15, 2033 $0 00 $40 00 $4000
190 Oct 15, 2033 $0 00 $4000 $40 00
191 Nov 15, 2033 $0 00 $40 00 $40 00
192 Dec 15, 2033 $000 $40 00 $4000
193 Jan 15, 2034 $0 00 $40 00 $40 00
194 Feb 15, 2034 $0.00 $40 00 $40 00
195 Mar 15, 2034 $0 00 $4000 $40 00
196 Apr 15, 2034 $0 00 $4000 $40.00
197 May 15, 2034 $000 $40 00 $40 00
198 Jun 15, 2034 $0.00 $40 00 $40 00
199 Jul 15, 2034 $0 00 $40 00 $40.00
200 Aug 15, 2034 $000 $40 00 $4000
201 Sep 15,2034 $000 $40 00 $40 00
202 Oct 15, 2034 $0.00 $40 00 $4000
203 Nov 15, 2034 $000 $40 00 $40 00
204 Dec 15, 2034 $000 $40 00 $4000
205 Jan 15, 2035 $0.00 $40 00 $40 00
206 Feb 15, 2035 $000 $4000 $40 00
207 Mar 15, 2035 $0 00 $40 00 $40 00
208 Apr 15, 2035 $0.00 $4000 $40 00
209 May 15, 2035 $000 $40 00 $40 00
210 Jun 15, 2035 $0.00 $40 00 $40 00
2i Jul 15, 2035 $000 $40 00 $40 00
212 Aug 15, 2035 $0.00 $4000 $40 00
213 Sep 15, 2035 $0.00 $40 00 $40 00
214 Oct 15, 2035 $000 $40 00 $40 00
215 Nov 15, 2035 $0 00 $40 00 $40 00
216 Dec 15, 2035 $000 $40 00 $4000
217 Jan 15, 2036 $000 $40 00 $4000
218 Feb 15, 2036 $000 $4000 $40.00
219 Mar 15, 2036 $000 $40 00 $40 00
220 Apr 15, 2036 $000 $40 00 $4000
221 May 15, 2036 $000 $4000 $4000
222 Jun 15, 2036 $0.00 $40 00 $40 00
223 Jul 15, 2036 $000 $40 00 $4000
224 Aug 15, 2036 $0 00 $40 00 $4000
225 Sep 15, 2036 $0 00 $4000 $40 00
226 Oct 15, 2036 $000 $40 00 $40 00
227 Nov 15, 2036 $000 $40 00 $40 00
228 Dec 15, 2036 $000 $4000 $40 00
229 Jan 15, 2037 $0 00 $40 00 $40 00
230 Feb 15, 2037 $000 $4000 $40 00
231 Mar 15, 2037 $0 00 $40 00 $4000
232 Apr 15, 2037 $0 00 $40 00 $40.00
233 May 15, 2037 $000 $4000 $4000
234 Jun 15, 2037 $0 00 $40 00 $4000
235 Jul 15, 2037 $0 00 $40 00 $40 00
236 Aug 15, 2037 $0 00 $40 00 $40 00
237 Sep 15, 2037 $0 00 $40 00 $40 00
238 Oct 15, 2037 $0 00 $40 00 $40 00
239 Nov 15, 2037 $0 00 $40 00 $40 00
240 Dec 15, 2037 $0 00 $40 00 $4000

Cilent Signature: Senailery Lyyao Sinan Date: 12/29:2017

Page 7 of 12 Pl. Ex. 58
Liming Decl. - Attachment A p. 1656
Case 8:19-cv-01998-JVS-JDE Document 37 Filed 10/21/19 Page 15o0f20 Page ID #:3029

 

Facts: WHAT DOES PREMIER STUDENT LOAN CENTER (‘Company’) DO WITH YOUR PERSONAL INFORMATION?

 

i nie Financial companies choose how they share your personal information. Federal law gives consumers the right to limit some but
Why? not all sharing, Federal law also requires us to tell you how we collect, share, and protect your personal information. Please read
this notice carefully to understand what we do.

 

| The types of personal information we collect and share depend on the product or service you have with us. This information can
include:

Wh 2 + Social Security number and income
a , + Account balances and account numbers
pt * Transaction or loss history and employment information

| When you are no /onger our customer, we continue to share your information as described in this notice.

 

| All financial companies need to share customers’ personal information to run their everyday business. In the section below, we
How? list the reasons financial companies can share their customers’ personal information; the reasons PREMIER STUDENT LOAN
CENTER chooses to share; and whether you can limit this sharing.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Reasons we can share your personalinformation --Doweshare? > Can you limit this sharing? 8
For our everyday business purposes — such as to process your
transactions, maintain your account{s), respond to court orders and Yes No
legal investigations, or report to credit bureaus
For our marketing purposes — to offer our products and services to
you Yes No
For joint marketing with other financial companies No We don't share
For our affillates’ everyday business purposes — information about y No
your transactions and experiences oe
For our affiliates everyday business purposes — information about ,
your creditworthiness No We don't share
For non-affiliates to market to you Yes Yes
Questions? me ; foi ‘| www. premierstudentloancenter.com
Page 8 of 12 Pl. Ex. 58

Liming Decl. - Attachment A p. 1657
Case 8:19-cv-01998-JVS-JDE Document 37 Filed 10/21/19 Page 16 of 20 Page ID #:3030

 

 

Who we are : tat ia Oty 3 ’ > : Le

Who Is providing
this notice? PREMIER STUDENT LOAN CENTER

|What we do 7 wars : ara z ie
How do we protect
my personal To protect your personal information from unauthorized access and use, we use security measures that comply with federal]
information? law. These measures include computer safe guards and secured files and buildings

 

 

 

We also maintain physical, electronic and procedural safe guards such as computer virus protection software, firewalls,
and a 128 bit Secure Socket Layer, Only authorized employees have access.

 

How do we collect my’
personal We collect your personal information, for example when you
information? Give us your income information

-Provide employment information

-Provide account information

-Give us your contact information

We also collect your personal information from other companies

 

 

 

 

Why can't I limit all
|jsharing? Federal law gives you the right to limit only
+ Sharing for affiliates’ everyday business purposes-information about your creditworthiness
-Affiliates from using your information toa market to you
-Sharing for non-affiliates o market to you
pate laws and individual companies may give you additional rights to limit sharing.
{Definition | : iu vate ? 3
Affiliates Financial and non-financial companies related by common ownership or control.
* PREMIER STUDENT LOAN CENTER does not share with our affiliates
Non-affiliates Financial and non-financial companies not related by common ownership or control.

* PREMIER STUDENT LOAN CENTER does not share with non-affiliates so they can market to you.

 

Joint Marketing A formal agreement between non affiliated financial companies that together market financial products or services to you

* PREMIER STUDENT LOAN CENTER doesn't jointly market

 

 

er Important Information ne me 4 SEY ;
For California and Vermont Residents: We will not share information we collect about you with non-affiliated third parties, except as permitted
by California or Vermont law, respectively, such as to process your transactions or to maintain your account.

 

 

Page 9 of 12 Pl. Ex. 58
Liming Decl. - Attachment A p. 1658
Case 8:19-cv-01998-JVS-JDE Document 37 Filed 10/21/19 Page17of20 Page ID #:3031

Limited Power of Attorney

To: Any and all of my Student Loan Creditors:
I, hereby duly authorize, empower and appoint PREMIER STUDENT LOANCENTER , its representatives and

1, To communicate with any and/or all of my Federal Student Loan providers and Servicers. third party account servicing companics that arc working on my applications permission to
perform any acts necessary or convenient, including but not limited to, the following on my behalf:

2. To communicate with banks, creditors, financial institutions, licensed collection agencies, and all other related entitics and individuals relating to my Federal Student Loans,
including but not limited to the balance of my account, payment history verification of the account and any and all necessary communications, correspondence, and ncgotiations
regarding my account(s). | assert that all of the information that I have provided and wil] provide PREMIER STUDENT LOAN CENTER is truc and accurate.

3. I hereby authorize third party communication from banks, creditors, financial institutions, licensed collection agencies, and all other related entitics and individuals relating to my
Federal Student Loans to communicate directly with PREMIER STUDENT LOAN CENTER concerning my account or the collection activitics associated with it, in accordance with
Section 805(b) of the Fair Debt Collection Practices Act. I further request that all of my lenders dircct all further telephone calls to: and correspondence to: PREMIER STUDENT LOAN
CENTER, [73 Technology Dr #202, Irvine Ca, 92618. Any and all communications directed to me will be referred to PREMIER STUDENT LOAN CENTER

| understand that PREMIER STUDENT LOAN CENTER _is nota law firm, is not licensed to practice law or provide legal advice and that I will not request or accept, any legal advice
from PREMIER STUDENT LOAN CENTER relating to my personal financial situation.

I expressly agree to waive, forgo, indemnify and defend any claim against the PREMIER STUDENT LOAN CENTER relating to the practice of law. I understand that any creditor or
collection activity, demands, or lawsuits are unrelated to my enrollment in the PREMIER STUDENT LOAN CENTER program,

] agree that electronic or facsimile copy signature shall be deemed original and is an authorization by me for all lawfully enforceable purposes.
This Limited Power of Attorncy shall remain in force until or unless modified or rescinded in writing, ot upon resolution of the current matter.

Executed On this (Date): 12/29/2017

Applicant Signature: Jeuaijpy Lypaw Loong, Applicant SSN: _y

Applicant Name: Jennifer Liming Applicant DOB: re

Page 10 of 12 Pl. Ex. 58
Liming Decl. - Attachment A p. 1659
Case 8:19-cv-01998-JVS-JDE Document 37 Filed 10/21/19 Page 18 of 20 Page ID #:3032

National Student Loan Data System Access

As part of the federal student loan assistance application process, it will be necessary for PREMIER STUDENT LOAN CENTER and its designated servicer who ts assisting on my
applications (hereinafter “Company”) to access your student loan information within the National Student Loan Data System located online at http://www.nslds.ed. gov.

The National Student Loan Data System contains a complete list of your federal education loans, along with current estimated balances and servicer details — information that is
required to complete your application(s).

By enrolling in the Company assistance program, you are agreeing to allow Company and its authorized agents to access your profile and all the data contained within that profile.

Please note that all information that Company obtains from the National Student Loan Data System will be used expressly for the purposes of confirming your eligibility for the
Company consolidation assistance program and assisting you in the consolidation of your federal education loans.

Acknowledgment
|, Jennifer Liming, hereby acknowledge that [ have read, understood, and agree to the

above statements regarding access to my National Student Loan Data System profile. [ understand that any information received or accessed will be used solely for the purposes of
verifying my eligibility for lender assistance programs and completing my applications.

By signing this acknowledgment, | agree to allow Company and its designated Servicer to access the National Student Loan Data System and my personal profile as explained above.

Client Signature: Senaifer Lapa Lining Date: 12/29/2017

Liming Decl. - Attachment A p. 1660
Case 8:19-cv-01998-JVS-JDE Document 37 Filed 10/21/19 Page 19 of 20 Page ID #:3033

SL ACCOUNT MANAGEMENT

 

Dear Jennifer,

Enclosed is your refund check for $1,355.00 from SL Account Management. If you
have any questions, feel free to give me a call at 949 207 1025. Thank you and

have a nice day.

Sincerely,
Tom Nelson

02/08/2019

 

 

Pl. Ex. 58
p. 1661

Page 1 of 1
Liming Decl. - Attachment A
Case 8:19-cv-01998-JVS-JDE Document 37 Filed 10/21/19 Page 20 of 20 Page ID #:3034

Exhibit
